DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending. The previous 112 rejection and Drawing objections are withdrawn due to the Applicant’s amendments and arguments.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Applicant’s arguments (Remarks on 03/11/2021) were found to be persuasive regarding the combination of references focusing on the processor and the associated programmed steps. The closest prior art of record (Tong US 6912414, Hamilton US 5978693, and Chen US 2010/0041975) all teach various aspects of the claimed invention however none specifically detail the order that the processor performs the steps (determining deformation before choosing the electrode segment(s) to obtain vital sign signals from). This in combination with the deformation sensor monitoring the electrode itself, differentiating over the likes of Hamilton who monitors deformation of a pad surrounding the electrode, further reinforces the fact that the skilled artisan would not have arrived at the presently claimed invention without express use of the Applicant’s original disclosure as a blueprint for doing so.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794